This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of July
13, 2007, is effective as set forth below, and is by and between STANLEY
FURNITURE COMPANY, INC., a Delaware corporation (the “Borrower”); and WACHOVIA
BANK, NATIONAL ASSOCIATION, a national banking association and successor to
SouthTrust Bank, an Alabama banking corporation (the “Lender”).




RECITALS


The Lender has made a certain credit facility (the “Loan”) available to the
Borrower pursuant to the terms and conditions contained in that certain Credit
Agreement dated as of August 29, 2003 between the Borrower and the Lender (as
amended by that certain First Amendment to Credit Agreement dated as of April
23, 2004, that certain Second Amendment to Credit Agreement effective as of
August 29, 2005, and that certain Third Amendment to Credit Agreement effective
as of August 28, 2006, the “Credit Agreement”).


In accordance with Section 2.12 of the Credit Agreement, the Borrower has
submitted to the Bank, and the Bank has received, a timely request that the
Lender extend the Date of Maturity (as defined in the Credit Agreement) to
August 29, 2009.


The Lender has agreed to extend the Date of Maturity in accordance with said
request and the terms of this Amendment.


The Borrower has also requested that the Lender amend certain provisions of the
Credit Agreement and, subject to the terms and conditions set forth in this
Amendment, the Lender has agreed to do so.


NOW, THEREFORE, the Borrower and the Lender hereby agree as follows:


1.  Pursuant to the terms of Section 2.12 of the Credit Agreement, the Lender
has agreed to extend the Date of Maturity of the Loan by 12 months, effective
August 29, 2007.  Effective August 29, 2007, the maturity date of the Loan and
the definition of “Date of Maturity” in the Credit Agreement are hereby changed
to August 29, 2009.


2.           This Amendment shall be deemed to be a contract made under, and for
all purposes shall be construed in accordance with, the laws of the Commonwealth
of Virginia.


3.           The Borrower hereby acknowledges and agrees that, as of the date
hereof, the unpaid principal balance of the Loan is $0 and that there are no
set-offs or defenses against the Credit Agreement or the Note (as defined in the
Credit Agreement).  The parties to this Amendment do not intend that this
Amendment be construed as a novation of the Note or the Credit
Agreement.  Except as hereby expressly extended and modified, the Note and
Credit Agreement shall otherwise be unchanged, shall remain in full force and
effect, and are hereby expressly approved, ratified and confirmed.


IN WITNESS WHEREOF, the parties hereto have executed or caused this instrument
to be executed under seal as of the day and year first above written.


STANLEY FURNITURE COMPANY, INC.        [SEAL]
 

 By:  /s/ Douglas I. Payne          Name:   Douglas I. Payne  Title:  Vice
President -  Finance and Administration

 
                                                                  

WACHOVIA BANK, NATIONAL ASSOCIATION        [SEAL]
 

 By:       /s/ Jonathan R. Richardson  Name:  Jonathan R. Richardson  Title:
 Vice President

                                                                       